DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Andrew Ulmer in a phone call on May 26th, 2022.
The application has been amended as follows:
Regarding claim 21, line 1, “A apparatus” is amended to – An apparatus—
Regarding claim 22, line 1, “A apparatus” is amended to – An apparatus—
Allowable Subject Matter
Claims 1-5,7-10,12-14,16-19,21-22 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the inclusion of “wherein the fluid management assembly is configured to permit fluid to accumulate within the first tube by preventing fluid from traveling past the first tube to the second input port of the fluid output fitting in the closed position”, “a pinch valve that is operable to pinch the first tube to thereby permit fluid to accumulate within the first tube by preventing fluid from traveling past the first tube at the pinch valve”, “wherein the first tube includes a first end, a second end, and an intermediate region extending between the first end and the second end, wherein the first end is coupled to the first output port of the fluid input fitting, wherein the second end is coupled to the second input port of the fluid output fitting, wherein the pinch valve is positioned along the intermediate region”.
The claims in the application are deemed to be directed to a non-obvious improvement over the prior art Joshi et al (U.S. Publication No. 2015/0362351), Ribble et al (U.S. Patent No. 9,642,967), and Zacharias (U.S. Publication No. 2008/0319374). Applicant’s arguments concerning Joshi, Ribble, and Zacharias are persuasive. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791